705 A.2d 690 (1998)
In re Jerry M. PHILLIPS, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals On Report and Recommendation of the Board on Professional Responsibility
No. 96-BG-270.
District of Columbia Court of Appeals.
Submitted November 20, 1997.
Decided January 22, 1998.
*691 Before WAGNER, Chief Judge, and STEADMAN and REID, Associate Judges.
PER CURIAM:
The Board on Professional Responsibility ("Board") recommends that this court impose on respondent a sixty-day suspension from the practice of law in the District of Columbia. Respondent filed a false and misleading petition in federal court in Virginia in a drug money forfeiture dispute involving a former client of respondent's firm, and was convicted of criminal contempt for that conduct.[1] Both respondent and Bar Counsel have informed the court that they take no exception to the Board's recommendation,[2] which is therefore acted upon by the court pursuant to D.C. Bar R. XI, § 9(g)(2).
Accordingly, we adopt the Board's recommendation and suspend respondent for sixty days from the practice of law in the District of Columbia. The suspension shall take effect thirty days from the date of this opinion. D.C. Bar R. XI, § 14(f). We direct respondent's attention to the requirements of Rule XI, § 14, relating to suspended attorneys.
So ordered.
NOTES
[1]  The Board found that respondent had thus violated D.C. Rules of Professional Conduct 3.3(a)(1) (false statement to tribunal), 8.4(c) (dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (conduct seriously interfering with the administration of justice).
[2]  The Hearing Committee that heard respondent's case recommended a public censure. Bar Counsel before the Board urged a ninety-day suspension.